DAY, J.
A corporation in amending its articles of incorporation pursuant to statutory authority may provide for preferred and common stock of different par values. When entitled to vote at an election for directors the voting power of all stock pursuant to Section 8636, General Code, is one vote for each share, whether common or preferred, there being no restrictions or qualifications thereof in the certificate of incorporation.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Allen and Kinkade, JJ., concur. Robinson, J., not participating.